UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the SecuritiesExchange Act of 1934 (Amendment No. 1) Filed by the Registrant £ Filed by a Party other than the Registrant S Check the appropriate box: S Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £ Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Pursuant to §240.14a-12 Osteotech, Inc. (Name of Registrant as Specified In Its Charter) Heartland Advisors, Inc.Spencer Capital Opportunity Fund, LPSpencer Capital Management, LLCSpencer Capital Partners, LLCBoston Avenue Capital LLCGary L. AlexanderMichelle Rachael ForrestMichael J. McConnellKenneth H. Shubin Stein, M.D. (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): S No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: PRELIMINARY AND SUBJECT TO COMPLETION, DATED APRIL 16, 2010 2010 A NNUAL M EETING OF THE S TOCKHOLDERSOF O STEOTECH , I NC . P ROXY S TATEMENTOF H EARTLAND A DVISORS , I NC . S PENCER C APITAL O PPORTUNITY F UND , LPS PENCER C APITAL M ANAGEMENT , LLCS PENCER C APITAL P ARTNERS , LLC B OSTON A VENUE C APITAL LLC G ARY L. A LEXANDER M ICHELLE R ACHAEL F ORREST M ICHAEL J. M C C ONNELL K ENNETH H. S HUBIN S TEIN This proxy statement and the enclosed WHITE proxy card have been prepared by Heartland Advisors, Inc., Spencer Capital Opportunity Fund, LP and its affiliates and Boston Avenue Capital LLC, collectively referred to as we, us and the concerned Osteotech stockholders, in order to solicit your proxy for use at the 2010 annual meeting of Osteotech, Inc. stockholders. We collectively have voting power over approximately [ ]% of Osteotechs outstanding common stock, par value $0.01 per share. We are concerned about the extensive decline in the stock price of Osteotech, the deterioration of the companys results of operations and financial condition, the erosion of the companys business, the companys failure to meet expectations with respect to new products, overall poor corporate governance and a lack of accountability to stockholders. As a result of these developments, we do not believe that the current board of directors has been an effective steward for Osteotechs stockholders. We believe an engaged and proactive board of directors is vital to serve the best interests of the stockholders. We are therefore seeking your support at the 2010 annual meeting of Osteotech stockholders, scheduled to be held at [ ] on [
